Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being claim 6 of this application is unpatentable over claim 1 of U.S. Patent No. 10,795,458 and US Patent # 11,216,086, Claim 1. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:

US Patent # 11,216,086, Claim 1			Application 17/518,148, Claim 6
1. A user interaction system comprising: a totem having: a totem body; an electromagnetic (EM) transmitter on the totem body; and a totem inertial measurement unit (IMU) located on the totem, to generate a totem IMU signal due to movement of the totem;
1. A user interaction method comprising: transmitting an electromagnetic (EM) wave with an EM transmitter on a totem body; generating a totem inertial measurement unit (IMU) signal with a totem IMU on the totem body due to movement of the totem;
 a head unit having: a head unit body; and an EM receiver on the head unit body to receive an EM wave transmitted by the EM transmitter, the EM wave being indicative of a location of the totem;
locating a head unit body on a head of a user; receiving the EM wave transmitted by the EM transmitter by an EM receiver on the head unit body, the EM wave being indicative of a location of the totem;
a processor; a storage device connected to the processor; a set of instructions on the storage device and executable by the processor, including: a world frame; a fusion routine connected to the EM receiver and the totem IMU to generate a fused location of the totem in the world frame based on a combination of the EM wave with the totem IMU data
storing a world frame; executing, with a processor a fusion routine to generate a fused location of the totem in the world frame based on a combination of the EM wave with the totem IMU data
a location correction routine is executable to carry out a method
6. The method of claim 1, further comprising: executing, with the processor, an unfused location determination modeler that determines a location of the totem relative to the head unit and a location of the head unit relative to the world frame to establish an unfused location of the totem relative to the world frame; executing, with the processor, a comparator connected to the fused location and the unfused location to compare the fused location with the unfused location; executing, with the processor, a drift declarer connected to the comparator to declare a drift only if the fused location is more than a predetermined distance from the unfused location; and executing, with the processor, a location correction routine connected to the drift declarer to reset sensors of the totem IMU to match the unfused location only if the drift is declared.
a data source to carry image data; and a display system connected to the data source to display a virtual object using the image data to a user, a location of the virtual object being based on the fused location of the totem.
displaying, with a display system connected to the data source, a virtual object using the image data to a user, a location of the virtual object being based on the fused location of the totem.
that includes: storing a rig frame, being a mathematical object located between eyepieces of the head unit to serve as the basis for defining where an object lies relative to the head unit; taking a measurement to determine a rig frame pose, being the rig frame relative to the world frame; deriving a receiver-to world pose using known extrinsics as provided by factory-level calibration for the relationship between the EM receiver and the rig frame; estimating an EM relationship between the EM receiver and EM transmitter to derive a transmitter-in-world pose; and deriving a totem IMU-in-world pose as a non-fused pose using known extrinsics of the totem for the relationship between the EM transmitter and the totem IMU;
storing a rig frame, being a mathematical object located between eyepieces of the head unit to serve as the basis for defining where an object lies relative to the head unit; taking a measurement to determine a rig frame pose, being the rig frame relative to the world frame; deriving a receiver-to world pose using known extrinsics as provided by factory- level calibration for the relationship between the EM receiver and the rig frame; estimating an EM relationship between the EM receiver and EM transmitter to derive a transmitter-in-world pose; deriving a totem IMU-in-world pose as a non-fused pose using known extrinsics of the totem for the relationship between the EM transmitter and the totem IMU;





Allowable Subject Matter
Claims 1-14 are rejected as described above, but would be allowable if the Double Patenting rejection is overcome.  The following is an examiner' s reasoning  for the finding.  Claim 1 of the application includes the a location correction routine is executable to carry out a method that includes: storing a rig frame, being a mathematical object located between eyepieces of the head unit to serve as the basis for defining where an object lies relative to the head unit; taking a measurement to determine a rig frame pose, being the rig frame relative to the world frame; deriving a receiver-to world pose using known extrinsics as provided by factory-level calibration for the relationship between the EM receiver and the rig frame; estimating an EM relationship between the EM receiver and EM transmitter to derive a transmitter-in-world pose; and deriving a totem IMU-in-world pose as a non-fused pose using known extrinsics of the totem for the relationship between the EM transmitter and the totem IMU, in a manner not disclose or suggested in any prior art.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694